SIMONTON, Circuit Judge
(concurring). Concurring in the order of the district judge in this case, it may be well that I should add a word or two. The law authorizing the appointment of commissioners of the circuit court is found in section 627 of the Revised Statutes of the United States:
“Bach circuit court may appoint, in different parts of the district for which it is held, so many discreet persons as it may deem necessary who shall be called ‘commissioners of the' circuit courts,’ and shall exercise the powers which are or may be expressly conferred by law upon commissioners of circuit courts.” •
The power of appointment is wholly with the court, and it can appoint so many discreet persons as it may deem necessary. There is no fixed tenure of the office. “It is held at the will of the appointing power and the incumbent, and the former may' remove the latter at pleasure.” Ex parte Hennen, 13 Pet. 230; U. S. v. Avery, Deady, *319204, Fed. Cas. No. 14,481. Such is the general rule. But in the exercise of this power of removal courts should not be governed by caprice, but should exercise a sound legal discretion, removing the officer for cause. Commissioners are officers of the court, clothed with large powers and grave responsibilities. Necessarily, they are exposed, from the nature of their duties, to hostile criticism, and they are entitled to the support of the court. Above all, they should be assured that the faithful performance of duty will be recognized and rewarded by continuance in office. This assurance cannot be given if there be sudden and capricious removal without reasons. So, if there be charges against a commissioner, full opportunity should be given him for a hearing; otherwise faithfulness in office may lead to private attacks on him and his removal. See In re Eaves, 30 Fed. 21. Indeed, as the learned judge who presides over this district, in his well-considered and instructive opinion in the case just quoted, has given the views of the court on this question, every commissioner in this Western district has the right to expect support if he conducts -himself faithfully, and full notice of any charge to the contrary.